 

Exhibit 10.2

 

AGREEMENT

 

This Agreement (this “Agreement”), dated as of May 13, 2020, is by and between
Lancer Capital LLC, a Delaware limited liability company (“Lancer Capital”), and
HC2 Holdings, Inc., a Delaware corporation (the “Company”). Each of Lancer
Capital and the Company are referred to herein as a “Party” and collectively, as
the “Parties.”

 

RECITALS

 

WHEREAS, on May 13, 2020, the Company entered into a cooperation agreement (the
“MG Capital Agreement”) with MG Capital Management Ltd., Percy Rockdale LLC, Rio
Royal LLC and Michael Gorzynski;

 

WHEREAS, on April 20, 2020, the Company entered into a letter agreement (the
“Glazer Agreement”) with Avram A. Glazer and Lancer Capital, pursuant to which
the board of directors of the Company (the “Board”) agreed to appoint Mr. Glazer
to the Company’s slate of director nominees for the Company’s 2020 Annual
Meeting of Stockholders (the “2020 Annual Meeting”), and to appoint Mr. Glazer
as Chairman of the Board, if the Company’s slate is elected at the 2020 Annual
Meeting;

 

WHEREAS, pursuant to the MG Capital Agreement and consistent with the Glazer
Agreement, Mr. Glazer will be appointed to the Board as of the date hereof;

 

WHEREAS, pursuant to the MG Capital Agreement, the Company’s slate of directors
for the 2020 Annual Meeting will consist of Wayne Barr, Jr., Kenneth S. Courtis,
Philip A. Falcone, Warren H. Gfeller, Mr. Glazer, Mr. Gorzynski and Shelly C.
Lombard (collectively, the “2020 Director Slate”);

 

WHEREAS, as a condition of entering into the MG Capital Agreement, the Company
is entering into this Agreement to confirm Lancer Capital’s support for the 2020
Director Slate;

 

WHEREAS, as of the date hereof, Lancer Capital may be deemed to beneficially own
3,034,621 shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), which represents approximately 6.5% of the Common Stock issued
and outstanding on the date hereof; and

 

WHEREAS, the Board and the Nominating and Governance Committee of the Board have
selected their 2020 Director Slate for the 2020 Annual Meeting.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.             Board of Directors.

 

(a)           Board Chairman Succession. Consistent with the actions previously
taken by the Board and the Glazer Agreement, and as of the date hereof, Mr.
Glazer will be appointed as Chairman of the Board, succeeding Mr. Gfeller, who
is being replaced as Chairman of the Board effective as of the date hereof.

 

(b)           New Director Information. As a condition to Mr. Glazer’s
appointment to the Board and any subsequent nomination for election as a
director at any future Company annual meeting of stockholders, he must provide
any information required to be disclosed in a proxy statement or other filing
under applicable law, stock exchange rules or listing standards.

 



 

 

 

(c)           Company Policies and Indemnification.

 

(i)            The Parties acknowledge that Mr. Glazer will be protected by the
same protections and subject to the same obligations as other non-employee
directors of the Company, including, without limitation, confidentiality,
conflicts of interest, related party transactions, fiduciary duties, codes of
conduct, trading and disclosure policies, and other governance guidelines and
policies of the Company (collectively, “Company Policies”), and shall have the
same rights and benefits as other non-employee directors of the Company,
including, without limitation, with respect to insurance, indemnification,
compensation and fees.

 

(ii)           The Parties acknowledge that to the extent they have not already
done so, within three (3) business days of the date hereof, the Company shall
enter into an indemnification agreement with Mr. Glazer in the form attached as
Exhibit 10.20 to the Company’s Annual Report on Form 10-K, previously filed with
the U.S. Securities and Exchange Commission (the “SEC”) on March 16, 2020.

 

2.             Additional Agreements.

 

(a)           Lancer Capital shall comply, and shall cause each of its
Affiliates and Associates (as hereinafter defined) to comply with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such Affiliate or Associate.

 

(b)           Lancer Capital hereby agrees to appear in person (including via
permitted remote or virtual attendance) or by proxy at any annual or special
meeting of the Company’s stockholders held during the Standstill Period, and
agrees that it shall not participate or vote in any solicitation of written
consents of the Company’s stockholders during the Standstill Period (unless
expressly requested to do so by the Board), and that it shall vote all shares of
Common Stock beneficially owned by Lancer Capital at such meeting or in such
consent solicitation (A) in favor of all directors nominated by the Board for
election and against the removal of any member of the Board, (B) in accordance
with the Board’s recommendation with respect to any “say-on-pay” proposal and
(C) in accordance with the Board’s recommendation with respect to any other
Company proposal or stockholder proposal or nomination presented at such meeting
or solicitation of consents; provided, however, that in the event that both
Institutional Shareholder Services Inc. (“ISS”) and Glass, Lewis & Co., LLC
(“Glass Lewis”) recommend otherwise with respect to the Company’s “say-on-pay”
proposal presented at an annual or special meeting held during the Standstill
Period, Lancer Capital shall be permitted to vote in accordance with the
recommendation of ISS and Glass Lewis.

 

(c)           Lancer Capital agrees that the Board or any committee thereof,
solely to fulfill the discharge of its fiduciary duties upon the advice of its
legal counsel, may recuse Mr. Glazer by majority vote of the members of the
Board (but excluding the applicable director) from the portion of any Board or
committee meeting at which the Board or any such committee is evaluating and/or
taking action with respect to and after the right of the recused director to be
present prior to recusal (A) the exercise of any of the Company’s rights or
enforcement of any of the obligations under this Agreement and (B) any
transaction proposed by, or with, Lancer Capital or its Affiliates or
Associates, as long as all other similarly situated directors are similarly
recused. The Board or such committee, as applicable, may withhold from Mr.
Glazer any material distributed to the directors to the extent directly relating
to the subject of that recusal.

 

3.             Standstill Provisions.

 

(a)           The standstill period (the “Standstill Period”) begins on the date
of this Agreement and shall extend until thirty (30) days prior to the deadline
for the submission of stockholder nominations for directors for the 2021 Annual
Meeting pursuant to the Company’s Fourth Amended and Restated By-Laws (the
“By-Laws”). Lancer Capital hereby agrees that during the Standstill Period,
neither Lancer Capital nor any of its Affiliates and Associates will, and they
will cause each of their Affiliates and Associates not to, as applicable,
directly or indirectly, alone or in concert with others, in any manner, but
expressly subject, in each case, to the provisions of Section 3(b) below:

 

(i)            fail to comply with all applicable laws and regulatory rules and
obtain all applicable regulatory approvals if and when acquiring, or offering,
seeking or agreeing to acquire, by purchase or otherwise, or directing any third
party in the acquisition of, any Common Stock or any securities convertible or
exchangeable into or exercisable for Common Stock (collectively, “Company
Securities”), or rights or options to acquire any Company Securities, or
engaging in any swap instrument or derivative hedging transactions or other
derivative agreements of any nature with respect to Company Securities;

 



2

 

 

(ii)           engage in a “solicitation” of “proxies” (as such terms are
defined under the Exchange Act), votes or written consents of stockholders or
security holders with respect to, or from the holders of, the Common Stock
(including a “withhold” or similar campaign), for any purpose, including,
without limitation, the election or appointment of individuals to the Board or
to approve or vote in favor or against stockholder proposals, resolutions or
motions, or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any contested
“solicitation” of proxies, votes or written consents for any purpose, including,
without limitation, the election or appointment of directors with respect to the
Company (as such terms are defined under the Exchange Act) (other than a
“solicitation” or acting as a “participant” in support of the nominees of the
Board at any stockholder meeting or providing such encouragement, advice or
influence that is consistent with either the Board’s or Company management’s
recommendation in connection with such director nominees or other proposals,
resolutions or motions, pursuant to this Agreement or otherwise);

 

(iii)          form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares of
the Common Stock (other than a “group” that includes all or some of the persons
or entities identified in Lancer Capital’s Schedule 13D, filed with the SEC on
April 23, 2020); provided, however, that nothing herein shall limit the ability
of an Affiliate, a family member and an estate planning vehicle formed for any
of the foregoing, of Lancer Capital to join a “group” with such parties, as
applicable, following the execution of this Agreement;

 

(iv)          agree, attempt, seek or propose to deposit any shares of Common
Stock in any voting trust or similar arrangement or subject any shares of Common
Stock to any arrangement or agreement with respect to the voting of any shares
of Common Stock, other than any such voting trust, arrangement or agreement
solely among Lancer Capital and its Affiliates or Associates and otherwise in
accordance with this Agreement;

 

(v)           seek or submit, or knowingly encourage any person or entity to
seek or submit, nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board;

 

(vi)          (A) present or make to the stockholders of the Company, or
knowingly encourage any person to present or make to the stockholders of the
Company, any proposal or other matter for consideration by stockholders at any
annual or special meeting of stockholders of the Company or through action by
written consent, (B) make any public offer or proposal to the Company (with or
without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company or any of its significant subsidiaries, or
make any such offer privately to the Company which private offer would
reasonably be expected to require the Company or the Parties to make public
disclosure (of any kind), (C) affirmatively solicit a third party to make any
public or private offer or proposal (with or without conditions) with respect to
any merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or encourage, initiate or support any third party in making such an offer or
proposal, (D) publicly comment on any third party proposal regarding any merger,
tender (or exchange) offer, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to the Company or any of
its significant subsidiaries by such third party prior to such proposal becoming
public or (E) make any private proposal to the Company that would reasonably be
expected to require the Company or the Parties to make public disclosure (of any
kind);

 

(vii)         make any public disclosure, communication, announcement or
statement regarding any intent, purpose, plan, or proposal with respect to (A)
controlling, changing or influencing the Board, including, without limitation,
any public disclosure, communication, announcement or statement regarding any
intent, purpose, plan, or proposal relating to any change in the number of
directors or the filling of any vacancies on the Board, (B) any material change
in the capitalization, dividend policy, share repurchase programs and practices
or capital allocation programs and practices of the Company, (C) relating to any
material change in the Company’s management, compensation or corporate
structure, (D) relating to any waiver, amendment or modification to the
Company’s Second Amended and Restated Certificate of Incorporation, as amended
(the “Charter”) or to the By-Laws, (E) causing any securities of the Company to
be delisted or (F) causing any equity securities of the Company to become
eligible for termination of registration;

 

(viii)        seek, alone or in concert with others, representation on the
Board, except as specifically permitted in Section 1;

 

(ix)           subject to Section 3(b) below, advise, knowingly encourage,
knowingly support or knowingly influence any person or entity, in Lancer
Capital’s capacity as a stockholder of the Company, with respect to the voting
or disposition of any securities of the Company at any annual or special meeting
of stockholders with respect to the appointment, election or removal of any
director(s), except in accordance with Section 1;

 



3

 

 

(x)            make any request for stockholder list materials or other books
and records of the Company in Lancer Capital’s capacity as a stockholder of the
Company;

 

(xi)           institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
or their current or former directors or officers (including derivative actions)
in order to effect or take any of the actions expressly prohibited by this
Section 3; provided, however, that for the avoidance of doubt the foregoing
shall not prevent Lancer Capital and its Affiliates or Associates from (A)
bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against Lancer Capital, its Affiliates or Associates, (C) bringing bona
fide commercial disputes that do not relate to the subject matter of this
Agreement, (D) complying with a validly issued legal process or (E) exercising
statutory appraisal, dissenters or similar rights under applicable law;

 

(xii)          make any request or submit any proposal to amend the terms of
this Agreement other than through non-public communications with the Company or
the Board that would not be reasonably determined to trigger public disclosure
obligations for any Party; or

 

(xiii)         disclose any intention, plan or arrangement inconsistent with the
provisions of this Section 2.

 

(b)           Notwithstanding the foregoing, nothing in this Agreement shall
prohibit or restrict Lancer Capital from: (A) communicating privately with the
Board or any of the Company’s officers regarding any matter in a manner that
does not otherwise violate this Section 3, so long as such communications are
not intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 3, and (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over Lancer Capital or any of
its respective Affiliates or Associates; provided that a breach by Lancer
Capital of this Agreement is not the cause of the applicable requirement.
Furthermore, nothing in this Agreement shall be deemed to restrict in any way
the ability of Mr. Glazer, acting in his capacity as a director of the Company,
from exercising any of his rights, powers and privileges as a director, from
fulfilling his statutory and fiduciary duties as a director, or otherwise
exercising his authority as a director pursuant to the Charter, the By-Laws
and/or any resolution of the Board or a committee thereof.

 

4.             Representations and Warranties of the Company. The Company
represents and warrants to Lancer Capital as follows: (a) the Company has the
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated by this
Agreement; (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms, except as enforcement of this Agreement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the right of creditors and
subject to general equity principles; (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
a breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound; and (d) the execution, delivery and performance
of this Agreement by the Company does not and will not violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to the Company.

 



4

 

 

5.             Representations and Warranties of Lancer Capital. Lancer Capital
represents and warrants to the Company that, except as otherwise expressly set
forth in, or permitted pursuant to, this Agreement, (a) the authorized signatory
or signatories of Lancer Capital set forth on the signature page hereto has the
power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind
Lancer Capital thereto, (b) this Agreement has been duly authorized, executed
and delivered by Lancer Capital, and assuming due execution by each counterparty
hereto, is a valid and binding obligation of the Parties, enforceable against
Lancer Capital in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Lancer Capital as currently in effect, (d) the
execution, delivery and performance of this Agreement by Lancer Capital does not
and will not violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to Lancer Capital, (e) as of the date of this Agreement,
Lancer Capital is deemed to beneficially own 3,034,621 shares of Common Stock,
(f) as of the date hereof, and except as set forth in clause (e) above, Lancer
Capital does not currently have, and does not currently have any right to
acquire any beneficial, record or derivative interest in any other securities of
the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of shares of Common
Stock or any other securities of the Company, whether or not any of the
foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of shares of Common Stock or any other class or series of the Company’s
stock, payment of cash or by other consideration, and without regard to any
short position under any such contract or arrangement), (g) Lancer Capital has
not entered into or maintained, and will not enter into or maintain, any
economic, compensatory, pecuniary or other arrangements with any director of the
Company for serving as a nominee or director of the Company, (h) no person other
than Lancer Capital has any rights with respect to the shares of Common Stock
beneficially owned by Lancer Capital and (i) neither Lancer Capital nor its
Affiliates has formed, or has any present intent to form, a group (within the
meaning of Section 13(d) under the Exchange Act) with any other person or entity
in relation to the Company or the Common Stock.

 

6.             Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, neither Party
nor any of its subsidiaries, Affiliates, successors, assigns, principals,
partners, members, general partners, officers, key employees or directors
(collectively, “Representatives”), shall in any way, directly or indirectly, in
any capacity or manner, whether written or oral, electronically or otherwise
(including, without limitation, in a television, radio, internet, newspaper,
magazine interview, or otherwise through the press, media, analysts or other
persons or in any document or report filed with the SEC), publicly disparage,
impugn, make ad hominem attacks on or otherwise defame or slander or make,
express, transmit, speak, write, verbalize or otherwise publicly communicate in
any way (or cause, further, assist, solicit, encourage, support or participate
in any of the foregoing), any public communication or statement of any kind,
whether verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be disparage, derogate or impugn, the other Party or
such other Party’s Representatives (including any current officer or director of
a Party or a Parties’ subsidiaries who no longer serves in such capacity
following the execution of this Agreement), employees, stockholders (solely in
their capacity as stockholders of the applicable Party), or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business, or reputation of the other Party or of its
Representatives (including former officers and directors), directors (or former
directors), employees, stockholders (solely in their capacity as stockholders of
the applicable Party); provided that, with respect to any litigation,
arbitration or other proceeding between the Parties, nothing in this Section 5
shall prevent either Party from disclosing any facts or circumstances with
respect to any such litigation, arbitration or other proceeding. This Section 5
shall not (i) limit the power of any director of the Company to act in
accordance with his or her fiduciary duties or otherwise in accordance with
applicable law and (ii) limit any Party’s ability to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

 

7.             Definitions. For purposes of this Agreement:

 

(a)           the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates or Associates of any person or entity referred
to in this Agreement;

 



5

 

 

(b)           the term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended; and

 

(c)           the terms “person” or “persons” mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

8.             Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard to
this Agreement will be in writing and will be deemed validly given, made or
served, if (a) given by email, when sent to the email address set forth below
(as applicable), and receipt of such email is acknowledged, or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this Section 8:

 

(a)if to the Company:

 

HC2 Holdings, Inc.

450 Park Avenue, 30th Floor

New York, NY 10022

Attention:Joseph A. Ferraro

Email:jferraro@hc2.com

Telephone:+1-212-235-2691

 

with copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:

Richard J. Grossman

Todd E. Freed

Email:Richard.grossman@skadden.com

Todd.freed@skadden.com

Telephone:+1-212-735-2116

+1-212-735-3714

 

(b)if to Lancer Capital LLC:

 

Lancer Capital LLC

777 South Flagler Drive, Suite 800, West Tower

West Palm Beach, FL 33401

Attention:Avram Glazer

Email:a.g@mac.com

 

with a copy to (which shall not constitute notice):

 

Woods Oviatt Gilman LLP

1900 Bausch & Lomb Place

Rochester, NY 14604

Attention:Christopher R. Rodi

Email:crodi@woodsoviatt.com

 



6

 

 

9.             Specific Performance; Remedies; Venue.

 

(a)           Each of the Parties acknowledges and agrees that irreparable
injury to the other Party could occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury could not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party will be entitled to seek injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. FURTHERMORE, THE PARTIES AGREE (1)
ANY NON-BREACHING PARTY WILL BE ENTITLED TO SEEK INJUNCTIVE AND OTHER EQUITABLE
RELIEF, WITHOUT PROOF OF ACTUAL DAMAGES; AND (2) THE BREACHING PARTY AGREES TO
WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE ANY OTHER
PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF. THIS AGREEMENT WILL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

 

(b)           The Parties (a) irrevocably and unconditionally submit to the
personal jurisdiction of the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, the federal or other state courts located in Wilmington, Delaware), (b)
agree that they will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such courts, (c) agree that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated by this Agreement shall be brought, tried and
determined only in such courts, (d) waive any claim of improper venue or any
claim that those courts are an inconvenient forum and (e) agree that they will
not bring any action relating to this Agreement or the transactions contemplated
hereunder in any court other than the aforesaid courts. The Parties agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 8 or in such other manner as may be
permitted by applicable law as sufficient service of process, shall be valid and
sufficient service thereof.

 

10.           Severability. If at any time subsequent to the date hereof, any
provision of this Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision will be of no force and effect,
but the illegality or unenforceability of such provision will have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

11.           Termination. This Agreement will terminate upon the earlier of:
(i) the conclusion of the Standstill Period or (ii) delivery of written notice
by one Party to the other Party of a material breach of this Agreement by the
breaching Party that is uncured after ten (10) calendar days of notice of such
breach. Upon such termination, this Agreement shall have no further force and
effect. Notwithstanding the foregoing, Sections 9 through Section 17 hereof
shall survive termination of this Agreement, and no termination of this
Agreement shall relieve any party of liability for any breach of this Agreement
arising prior to such termination.

 

12.           Counterparts. This Agreement may be executed in two or more
counterparts and by scanned computer image (such as .pdf), each of which will be
deemed to be an original copy of this Agreement. For the avoidance of doubt,
neither Party shall be bound by any contractual obligation to the other Party
(including by means of any oral agreement) until all counterparts to this
Agreement have been duly executed by each of the Parties and delivered to the
other Party (including by means of electronic delivery or facsimile).

 

13.           Affiliates. Each of the Parties agrees that it will cause their or
its Affiliates and their respective employees and other representatives to
comply with the terms of this Agreement.

 

14.           No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Company and Lancer Capital, and is not enforceable by any other
persons. No Party may assign its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise, without the prior written
consent of the other Party, and any assignment in contravention hereof will be
null and void.

 

15.           No Waiver. No failure or delay by any Party in exercising any
right or remedy hereunder will operate as a waiver thereof, nor will any single
or partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

 

16.           Entire Understanding; Amendment. This Agreement contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter of this Agreement. This
Agreement may be amended only by an agreement in writing executed by each of the
Parties.

 



7

 

 

17.           Interpretation and Construction. Each of the Parties acknowledges
that they have each been represented by counsel of their choice throughout all
negotiations that have preceded the execution of this Agreement, and that they
have executed the same with the advice of said counsel. Each Party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the Parties will be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over interpretations of this Agreement will
be decided without regard to events of drafting or preparation. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

[Signature pages follow]

 

8

 

 

This Agreement has been duly executed and delivered by the duly authorized
signatories of the parties as of the date first set forth above.

 



  HC2 Holdings, Inc.       By:  /s/  Joseph Ferraro     Name:  Joseph Ferraro  
Title: Chief Legal Officer

 

 



[Signature Page to Lancer Capital Agreement]



 

 

 



  LANCER CAPITAL LLC       By:  /s/ Avram A. Glazer     Name: Avram A. Glazer  
Title: Sole Member



 

 

[Signature Page to Lancer Capital Agreement]



 

 